      Case 3:20-cv-00322 Document 35 Filed on 05/25/21 in TXSD Page 1 of 9
                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                                                                          May 25, 2021
                      UNITED STATES DISTRICT COURT
                                                                       Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION
CHASE YARBROUGH,                      §
                                      §
       Plaintiff.                     §
                                      §
VS.                                   § CIVIL ACTION NO. 3:20-cv-00322
                                      §
SANTA FE INDEPENDENT                  §
SCHOOL DISTRICT, ET AL.,              §
                                      §
       Defendants.                    §
                    MEMORANDUM AND RECOMMENDATION

       Before me is Defendants’ Motion to Dismiss Plaintiff’s First Amended
Complaint Pursuant to Rule 12(b)(6). Dkt. 23. Having reviewed the briefing, the
live complaint, and the applicable law, I recommend that the Motion to Dismiss
be GRANTED.
                               BACKGROUND
       The allegations that follow are set forth in Plaintiff’s First Amended
Complaint and told in the light most favorable to Plaintiff, Chase Yarbrough
(“Yarbrough”).
       Yarbrough began playing football in 7th grade at Santa Fe Junior High in
Santa Fe Independent School District (“Santa Fe ISD”). Yarbrough continued
playing football until his sophomore year at Santa Fe High School (“SFHS”). The
circumstances underlying this suit took place during his sophomore year at
SFHS.
       On September 21, 2016, Yarbrough attended football practice during 4th
period and participated in scrimmage drills. One drill required Yarbrough to
prevent another player across from him, C.P., from crossing the line of
scrimmage. According to Yarbrough, at the time of this drill, he “weighed
approximately 130–140 pounds,” and C.P. “was an older, more skilled, and
substantially larger player.” Dkt. 21 at 11. Notwithstanding the size difference,
     Case 3:20-cv-00322 Document 35 Filed on 05/25/21 in TXSD Page 2 of 9




Yarbrough alleges that during the drill he and C.P. repeatedly collided, helmet to
helmet and upper body to upper body. Yarbrough contends that the drill was
conducted    “at   the   direction,   orchestration,   instruction,   oversight,   and
requirement of the” coaches. Id. at 12. “Indeed, the coaches yelled at Yarbrough
and other players to line up again, and again, and again, and to hit harder,
harder, harder.” Id. The coaches never attempted to stop or prevent the
potentially dangerous contact.
      After 4th period practice, Yarbrough changed clothes and went to lunch,
where he began experiencing a severe headache. He contacted his mother, who
instructed him to go to the school nurse. He did. The school nurse sent
Yarbrough to the football trainer, Brooke Griffin (“Griffin”). Griffin instructed
Yarbrough to not participate in afternoon practice. As instructed, Yarbrough did
not participate in that afternoon’s practice.
      Following afternoon practice, Yarbrough reported to Griffin that he was
still experiencing a severe headache. Griffin advised him that he might have a
concussion. She sent Yarbrough home with instructions to rest and report back to
her if his symptoms continued into the next day. The next day, Yarbrough still
had a headache and again spoke with Griffin. Griffin directed him to seek medical
treatment.
      On September 23, 2016, Yarbrough went to the Houston Methodist
Orthopedic & Sports Medicine Clinic, where he was diagnosed with a concussion
and a cervical strain/sprain. The physician also advised Yarbrough that he likely
suffered a concussion prior to the September 21, 2016 football practice and had
been practicing with a concussion for a few weeks.
      Following the September 23, 2016 diagnosis, Yarbrough continued to
experience various concussion-related symptoms. As a result, he filed this suit
against Santa Fe ISD; E. Leigh Wall, Ph.D. (“Dr. Wall”), the Santa Fe ISD
Superintendent; Mark Kanipes (“Kanipes”), the Athletic Director and Head

                                                2
     Case 3:20-cv-00322 Document 35 Filed on 05/25/21 in TXSD Page 3 of 9




Coach of the SFHS football team; Richard Davis (“Davis”), Jess Golightly
(“Golightly”),   Mathew      Bentley    (“Bentley”),    Christopher     James    Cavness
(“Cavness”), Taylor Wulf (“Wulf”), and Raymond Buse (“Buse”), who are all
Assistant Football Coaches at SFHS; and Griffin, the football team’s trainer.1
      Under 42 U.S.C. § 1983, Yarbrough alleges that Defendants violated his
Fourteenth Amendment right to bodily integrity by subjecting him to dangerous
football drills.2 In addition to his claim against the Individual Defendants,
Yarbrough seeks to impose municipal liability against the school district.
      Defendants have moved to dismiss this case on multiple grounds. At the
top of the list is Defendants’ contention that Yarbrough has failed to allege a
violation of a constitutional right. Defendants also argue that the Individual
Defendants are entitled to qualified immunity.
                     RULE 12(b)(6) MOTION TO DISMISS
      To obtain relief from a federal court, a complaint must provide “a short and
plain statement of the claim showing that the pleader is entitled to relief.” FED. R.
CIV. P. 8(a)(2). Failure to comply with this pleading requirement can result in an
early dismissal of the entire lawsuit for “failure to state a claim upon which relief
can be granted.” FED. R. CIV. P. 12(b)(6).
      To survive a motion to dismiss, the complaint must plead “enough facts to
state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

1I refer to all the defendants collectively as “Defendants.” I refer to Dr. Wall, Kanipes,
Davis, Golightly, Bentley, Cavness, Wulf, Buse, and Griffin, collectively, as “Individual
Defendants.”
2 In the First Amended Complaint, Yarbrough organized his claims as if it were two
different causes of action. See Dkt. 21 at 19, 26. Defendants contend that even though
Yarbrough states that he has asserted two causes of action, “in reality, there is only one:
a deprivation of his right to bodily integrity under Section 1983.” Dkt. 23 at 11.
Yarbrough seems to concede this point in his response. See Dkt. 29 at 11 (“[T]hroughout
the First Amended Complaint [Doc. 21], Yarbrough alleges violations of his
constitutional right to ‘bodily integrity’ under Section 1983.”).
                                                3
     Case 3:20-cv-00322 Document 35 Filed on 05/25/21 in TXSD Page 4 of 9




factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009). A Rule 12(b)(6) motion tests the formal sufficiency of the plaintiff’s
complaint but should not be used to resolve factual issues or the merits of the
case. See In re McCoy, 666 F.3d 924, 926 (5th Cir. 2012) (It is the responsibility
of the district court at the Rule 12(b)(6) stage to decide “whether the plaintiff has
stated a legally cognizable claim that is plausible, not to evaluate the plaintiff’s
likelihood of success.”).
      On a Rule 12(b)(6) motion, the plaintiff’s complaint is viewed in the light
most favorable to the plaintiff, and all well-pleaded facts are accepted as true. See
Alexander v. AmeriPro Funding, Inc., 848 F.3d 698, 701 (5th Cir. 2017). Because
a complaint must be liberally construed in favor of the plaintiff, a motion to
dismiss under Rule 12(b)(6) is generally viewed with disfavor and is rarely
granted. See Harrington v. State Farm Fire & Cas. Co., 563 F.3d 141, 147 (5th
Cir. 2009).
                                  DISCUSSION
A.    THERE IS NO CONSTITUTIONAL VIOLATION
      “To state a cause of action under § 1983 for violation of the Due Process
Clause, [Yarbrough] must show that [he has] asserted a recognized liberty or
property interest within the purview of the Fourteenth Amendment, and that [he
was] intentionally or recklessly deprived of that interest, even temporarily, under
color of state law.’” Doe v. Taylor Indep. Sch. Dist., 15 F.3d 443, 450 (5th Cir.
1994) (quotation omitted). Under the Fourteenth Amendment, there is a
substantive due process right to be free from state deprivation of one’s bodily
integrity. See Rios v. City of Del Rio, 444 F.3d 417, 421 (5th Cir. 2006); Taylor, 15
F.3d at 450–51. To state a claim for violation of his liberty interest in bodily
integrity, Yarbrough must show either (1) that the constitutional violation was
caused by a state actor or (2) that Defendants had a constitutional duty to protect
                                             4
     Case 3:20-cv-00322 Document 35 Filed on 05/25/21 in TXSD Page 5 of 9




him a nonstate actor. See Doe v. Covington Cnty. Sch. Dist. Ex rel. Keys, 675 F.3d
849, 855 (5th Cir. 2012). Yarbrough cannot maintain a claim under the first
prong because he was injured (concussion) by a non-state actor, his teammate.
The question, then, is whether the Defendants had a constitutional duty to
protect Yarbrough from his teammate.
      The Supreme Court has held that the government has no duty to protect
citizens from deprivations of liberty by third parties, except when the government
has a “custodial special relationship” with the plaintiff. DeShaney v. Winnebago
Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 199–200 (1989). Several of the Fifth
Circuit’s “sister circuits have read the DeShaney opinion to suggest that in
addition to the ‘special relationship’ exception to the general rule against state
liability for private violence, a state may be liable for private violence if it created
or exacerbated the danger.” Bustos v. Martini Club Inc., 599 F.3d 458, 466 (5th
Cir. 2010). This is often referred to as the “state-created-danger” exception. The
Fifth Circuit has “repeatedly declined to recognize the state-created danger
doctrine in this circuit,” but even if it had, Yarbrough has not pleaded sufficient
facts to support either the special relationship or state-created-danger exception.
Joiner v. United States, 955 F.3d 399, 407 (5th Cir. 2020).
      First of all, Yarbrough’s live pleading expressly disavows relying on the
special relationship exception. See Dkt. 21 at 27 (“Plaintiff is not asserting liability
based on a special relationship.”). Even if Yarbrough did allege some sort of
special relationship, that still would not move the needle because “a public school
does not have a special relationship with its students for the purposes of the Due
Process Clause.” S.M. ex rel. Munos v. Sealy Indep. Sch. Dist., No. CV H-20-705,
2021 WL 1599388, at *8 (S.D. Tex. Apr. 23, 2021) (collecting cases). See also
Covington, 675 F.3d at 859 (A special relationship between the state and a person
has been found to exist only where “the state has, through an established set of
laws and procedures, rendered the person in its care completely unable to

                                              5
     Case 3:20-cv-00322 Document 35 Filed on 05/25/21 in TXSD Page 6 of 9




provide for his or her basic needs and it assumes a duty to provide for these
needs.” (emphasis added)); Doe ex rel. Doe v. Dall. Indep. Sch. Dist., No. 3:01-
CV-1092-R, 2002 WL 1592694, at *3 (N.D. Tex. July 16, 2002) (“[T]he [school
district] has not restrained [the plaintiff’s] freedom to act on her own behalf . . .
so as to give rise to a deprivation of liberty in violation of the Fourteenth
Amendment, nor have the [plaintiffs] alleged any such restraint.” (emphasis
omitted)).
      Given that Yarbrough is not alleging a special relationship, his only
potential salvation is the state-created-danger exception. As mentioned above,
the Fifth Circuit “has consistently refused to recognize a ‘state-created danger’
theory of § 1983 liability even where the question of the theory’s viability has
been squarely presented.” Beltran v. City of El Paso, 367 F.3d 299, 307 (5th Cir.
2004). But even if the Fifth Circuit did recognize the exception, Yarbrough’s
allegations are simply insufficient.
      The present lawsuit is, in essence, a condemnation of the football culture
which pervades much of society in this part of the country. Boiled down,
Yarbrough contends that the game of football, with its constant physical contact,
aggression and violence, is an inherently dangerous sport. Allowing high school
football players to repeatedly hit each other, Yarbrough maintains, puts these
youngsters in harm’s way. Even assuming the truth of these allegations,
Yarbrough has failed to state a viable constitutional claim under the Due Process
Clause. The Fifth Circuit has noted that “the state-created danger theory, if it
were to be recognized, would require knowledge of risk to a specific and known
victim, not merely knowledge of risk to an identifiable group of potential
victims.” Est. of C.A. v. Grier, 918 F. Supp. 2d 619, 628 (S.D. Tex. 2013) (citing
Covington, 675 F.3d at 865–66). “The law is clear, however, that the existence of
a dangerous environment is not a state-created danger. The plaintiff must
establish that the state created an environment dangerous specifically to a known

                                             6
     Case 3:20-cv-00322 Document 35 Filed on 05/25/21 in TXSD Page 7 of 9




victim for a known reason, not a generalized risk.” Id. at 627. Instead of claiming
that the Individual Defendants were “aware of an immediate danger facing a
known victim,” Lester v. City of Coll. Station, 103 F. App’x 814, 815 (5th Cir.
2004), Yarbrough zeroes in on the overall danger of the sport and the coaches
continuously urging players to meet aggression with aggression. Notably,
Yarbrough does not complain that the coaches knowingly forced him to continue
contact drills after he suffered a concussion. Because there are no allegations that
the Individual Defendants knew of an immediate danger specific to Yarbrough
when he participated in football practice, the “state-based danger claim [must]
necessarily fail.” Pierce v. Hearne Indep. Sch. Dist., No. W:13-cv-00334, 2014
WL 11308099, at *10 (W.D. Tex. June 19, 2014) (collecting cases).
      No district court in the Fifth Circuit has ever held that a high school athlete
suffers a constitutional injury as a result of physical injuries incurred during
practice. Given the Fifth Circuit’s reluctance to embrace the state-created-danger
exception in previous cases, I am hesitant to go out on a limb and be the first
judge to adopt a previously unrecognized constitutional due process claim for
high school football players injured on the gridiron. If the Fifth Circuit believes
that high school athletes injured while participating in athletic endeavors enjoy a
constitutional claim under the Due Process Clause, so be it. I’ll let the judges in
New Orleans pave the way.
      Because Yarbrough has not adequately alleged a constitutional violation
against the Individual Defendants, his constitutional claim against Santa Fe ISD
must be dismissed. See Brown v. Lyford, 243 F.3d 185, 191 n. 18 (5th Cir. 2001)
(Where a plaintiff does not state or otherwise show a constitutional violation,
“there exists no liability to pass through to the” governmental entity.).
B.    THE INDIVIDUAL DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY
      Even if the Fifth Circuit put its stamp of approval on a Fourteenth
Amendment due process claim for high school athletes injured during football

                                             7
     Case 3:20-cv-00322 Document 35 Filed on 05/25/21 in TXSD Page 8 of 9




practice, Yarbrough’s claims against the Individual Defendants are nonetheless
barred by the qualified immunity doctrine. “Qualified immunity shields
government agents from liability for civil damages insofar as their conduct does
not violate clearly established statutory or constitutional rights of which a
reasonable person would have known.” Fuentes v. Gomez, No. 2:16-CV-390,
2018 WL 322161, at *3 (S.D. Tex. Jan. 8, 2018) (cleaned up). This immunity
protects “all but the plainly incompetent or those who knowingly violate the law.”
Malley v. Briggs, 475 U.S. 335, 341 (1986). A court should not deny immunity
unless “existing precedent . . . placed the statutory or constitutional question
beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (citations omitted).
      As explained above, Yarbrough’s constitutional claim relies on the state-
created-danger exception. Because “the Fifth Circuit has never recognized this
‘state-created-danger’ exception,” Yarbrough has “not demonstrated a clearly
established substantive due process right on the facts [he] alleges.” Keller v.
Fleming, 952 F.3d 216, 227 (5th Cir. 2020). Accordingly, the Individual
Defendants are “entitled to qualified immunity on [Yarbrough’s] Fourteenth
Amendment claim.” Id. See also Fuentes, 2018 WL 322161, at *10 (“[T]he state-
created-danger theory as a basis of liability was not clearly established at the time
the incident occurred and Defendants are entitled to qualified immunity.”).
                                 CONCLUSION
      For the reasons explained above, I recommend that Defendants’ Motion to
Dismiss (Dkt. 23) be GRANTED, and this case be dismissed in its entirety.
      The Clerk shall provide copies of this Memorandum and Recommendation
to the respective parties who have fourteen days from the receipt to file written
objections pursuant to Federal Rule of Civil Procedure 72(b) and General Order
2002–13. Failure to file written objections within the time period mentioned
shall bar an aggrieved party from attacking the factual findings and legal
conclusions on appeal.

                                             8
Case 3:20-cv-00322 Document 35 Filed on 05/25/21 in TXSD Page 9 of 9




 SIGNED this 25th day of May 2021.




                               ______________________________
                                       ANDREW M. EDISON
                                UNITED STATES MAGISTRATE JUDGE




                                     9
